DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of IDUA levels stabilized, IDUA activity, disability progression, and ERT in the reply filed on March 17, 2022 is acknowledged.

Status of Claims
Claims 1-37 are currently pending in the instant application. Claims 2, 12-17, 19-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1, 3-11, 18, 22, and 24-37 are under examination on the merits in the instant case.

Specification
The abstract of the disclosure is objected to because it is shorter than 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings electronically filed on August 7, 2019 contain color drawings. See Figure 3.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 18, 22, and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “a left ZFN designated 71557 or 47171” and “a right ZFN designated 71728 or 47898”. Claim 8 also recites “SB-A6P-ZL2”, “SB-A6P-ZR2”, “SB-A6P-ZLEFT”, and “SB-A6P-ZRIGHT”. The names/numbers recited in the instant claims are not art-recognized, art-accepted terms that relevant artisans would readily define and unanimously identify the same subject matter. Further, the claims do not particularly point out and distinctly claim what each of the names represent, nor does the specification provide a clear definition for each name/number. As such, the clear metes and bounds of the claimed subject matter cannot be ascertained. 
Claim 7 recites “(including but not limited to peptide tags such as FLAG or His tag sequences)”. It is unclear whether the parenthetical recitation is part of the claimed invention. 
In addition, the phrase "such as" recited in claim 7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9-10 recite “the IDUA donor”. There is insufficient antecedent basis for this limitation because claim 1 does not recite “IDUA donor”. 
Claim 10 recites “wherein the IDUA donor comprises the sequence as shown in SEQ ID NO:15”. As such, claim 10 recites that SEQ ID NO:15 represents the IDUA sequence. However, it is found that the 321-mer of SEQ ID NO:15 is recognized as a human ApoE enhancer sequence. See paragraph 0138 of High et al. (US 2016/0375110 A1) disclosing SEQ ID NO:14 as a human ApoE enhancer sequence, wherein High’s SEQ ID NO:14 is 100% identical to SEQ ID NO:15 claimed in the instant case. Indeed, the instant specification also identifies SEQ ID NO:15 as an ApoE enhancer sequence. See Table 3. As such, it is unclear how SEQ ID NO:15 functions as the IDUA sequence as claimed. 
Claim 10 is indefinite for being incomplete in itself. It is noted that “Table 3” recited in claim 10 is merely populated exclusively by several SEQ ID NOs constituting SEQ ID NO:23, and there is no reason, other than inconvenience, that the SEQ ID NOs cannot be recited in the claims. See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).
Claims 24-25 recite AAV doses such as “1e16 vg/kg” and “4e12 vg/kg”. It is unclear what is meant by “e” between two numbers. Hence, the subject matter of claims 24-25 cannot be determined.
Claims 27-28 recite “wherein the rate of infusion is”. There is insufficient antecedent basis for this limitation because claim 26 or claim 1 does not recite “infusion”. 
Claim 27 recites “anywhere”, which is informal and narrative, failing to conform with current U.S. practice. 
Claim 29 recites “wherein the subject is premedicated with a corticosteroid” “after treatment with the composition.” It is unclear how the subject can be “premedicated” if corticosteroid is administered “after treatment with the composition.”
Claim 30 recites “wherein the corticosteroid”. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “wherein the subject is treated one or more prior to treatment”. It is unclear what the subject is “treated” with and what exactly the limitation “treatment” refers to. 
Claim 32 recites that the subject of claim 1 “with MPS I” is “an adult or child with Hunter syndrome”. It is noted that Hunter syndrome is caused by IDS deficiency, not IDUA deficiency. As such, it is unclear how the “subject” having Hunter syndrome with IDS deficiency as recited in claim 32 can be treated with a sequence encoding IDUA. 
Claims 33-35 recite “three pharmaceutical compositions comprising the first, second and third AAV vectors.” As such, claim 33 identifies each of the three AAV vectors recited in claim 1 as a “pharmaceutical” composition. However, each AAV vector alone, especially the first AAV vector and the second AAV vector, does not have a “pharmaceutical” function as an individual composition. As such, claim 33 recites functionally conflicting limitations for each AAV vector that is individually required to be “pharmaceutical”.
Claim 34 recites that “each pharmaceutical composition is labeled with a different color.” Hence, the claim recites that the pharmaceutical composition that is administered to a subject “is labeled with a different color.” It is unclear how the therapeutic composition administered to a subject is labeled with a color. It is unclear whether the claim meant to recite that each AAV vector encodes a differently colored fluorescent dye or whether the three AAV compositions are differently colored solution. 
Claim 35 recites the three pharmaceutical compositions of claim 33 “are combined prior to administration to the subject.” It is noted that the three pharmaceutical compositions of claim 33 are required to constitute a single “formulation”. That is, the limitation “a formulation that includes three pharmaceutical compositions” as recited in claim 33 already requires that the three AAV vectors should be combined in order to form a single “formulation”. Hence, it is unclear how claim 35 differs from claim 33. 
Claims 36-37 recite “wherein the total dose”. There is insufficient antecedent basis for this limitation in the claims.
Claim 36 recites “determining the dose to be used.” It is unclear whether the “dose” recited in line 3 is same as or different from “the total dose” recited in line 1. 
Claim 37 recites “the three product component volumes” and “the patient weight”, which lack sufficient antecedent basis.
Claim 37 recites the phrase “and then”, which is narrative and indefinite, failing to conform with current U.S. practice. 
Claim 37 recites “(iv) calculating the adjusted NS/PBS volume” as the final step. The claim fails to particularly point out and distinctly claim how the final method step relates to “determining the dose to be used.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 11, 18, 22, 26, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harmatz et al. (Molecular Genetics and Metabolism, February 2018, 123:S59-S60, applicant’s citation).
Note that the names/numbers (e.g., “ZFN designated 71557 or 47171”) recited in the claims are deemed indefinite as explained in the §112(b) rejection above thus the subject matter claimed in the instant case pertaining to the “first AAV vector” and the “second AAV vector” cannot be properly interpreted/determined.
Solely for compact prosecution purpose, the ZFN name/number itself, regardless of its precise meaning, is interpreted as teaching the ZFN included in the first and second AAV vectors.
Harmatz teaches a method of treating MPS type I “characterized by progressive neurodegeneration” comprising administering by IV administration a ZNF-mediated in vivo genome editing system that comprises a combination of three recombinant rAAV2/6 vectors encoding “ZFN1”, “ZFN2”, and a transgene donor coding for human IDUA (hIDUA), wherein the genome editing system is designed to “insert a therapeutic copy of the gene for the missing enzyme [IDUA] into liver cells”, thereby enabling generation of “high levels of constant enzyme expression” and “lifetime production of the missing enzyme, with the goal of eliminating the need for enzyme replacement therapy (ERT)”. See Abstract and Figures 1 and 3. 
Harmatz discloses that “ZFN1” is named “SB-47171”, which is “Left-side ZFN that targets the albumin locus”, and “ZFN2” is named “SB-47898”, which is “Right-side ZFN that targets the albumin locus”. See Methods. The names assigned for “ZFN1” and “ZFN2” by Harmatz appear to be indistinguishable from “47171” and “47898” recited in the instant claims. Hence, Harmatz’s rAAV2/6 vectors encoding ZFN1 and ZFN2 are deemed identical to the first and second AAV vectors claimed in the instant case, absent objective evidence to the contrary.
Accordingly, claims 1, 3, 5-9, 11, 18, 22, 26, 33, and 35 are described by Harmatz et al.

Claims 1, 3-4, 6-9, 18, 26, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2015/0159172 A1, applicant’s citation).
Solely for compact prosecution purpose, the ZFN name/number itself, regardless of its precise meaning, is interpreted as teaching the ZFN included in the first and second AAV vectors. See the §112(b) rejection above. 
Miller teaches a method of treating a patient with a lysosomal storage disease (LSD) comprising intravenously administering a pharmaceutical composition comprising three AAV2/8 vectors each encoding one of a “ZFN pair” of “47171:47898” and a donor sequence (e.g., IDUA) encoding a protein lacking in LSD, wherein the LSD is Hurler’s disease characterized by alpha-L iduronidase (IDUA) deficiency, wherein the ratio for the three AAV2/8 vectors is 1:1:8, wherein the administration of the pharmaceutical composition results in the production of IDUA in the patient. See paragraphs 0008, 0013, 0025, 0031, 0040, 0151, 0167, 0172, 0206; Table 8; claims 8-16; Figure 1.
Since the active treatment method step of Miller is identical to that claimed in the instant case, it necessarily follows that Miller’s treatment method step would inherently result in the reduced symptoms as recited in claims 6 and 18, absent objective evidence to the contrary.
In view of the foregoing, claims 1, 3-4, 6-9, 18, 26, 33, and 35 are described by Miller et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0159172 A1, applicant’s citation) in view of Lee et al. (US 2018/0303914 A1) and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Solely for compact prosecution purpose, claim 26 is interpreted as reciting “wherein the composition is administered intravenously by infusion”. Further, claim 31 is interpreted as reciting “wherein the subject is treated with prednisone at least once prior to the treatment with the composition of claim 1”.  
Miller teaches claim 1 as explained in the §102(a)(1) rejection above, which is fully incorporated by reference herein.
Miller does not teach that the intravenous administration is by infusion at the rate of 100 mL/hr and administering prednisone prior to the intravenous administration of the AAV composition. 
Lee teaches that a “commercially marketed vial for an intravenous injection” that replaces an enzyme lacking in a lysosomal storage disease is recommended to be administered at the infusion rate of 8 mL/hour for 15 minutes or 15-minute intervals with the “maximum of 100 mL/hour.” See paragraph 0106.
Dickson teaches that MPS I treatment regimen can include “prophylaxis with oral prednisone” prior to the enzyme replacement treatment in order to decrease/prevent potential immune responses. See pages 70-71.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Miller’s intravenous administration by infusion at 100 mL/hour with a reasonable expectation of success because infusion at the maximum rate of 100 mL/hour was recommended for a commercially available enzyme that is intravenously injected for treating a lysosomal storage disease lacking the enzyme as taught by Lee, and because it is an ordinary desire of a relevant artisan to practice routine optimization process for obtaining an optimal administration route and dosing. 
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
	It would also have been obvious to one of ordinary skill in the art before the effective filing date to provide “prophylaxis with oral prednisone” prior to Miller’s intravenous administration of the AAV vectors with a reasonable expectation of success because such prophylaxis was taught to be useful for a subject to be treated for MPS I, wherein the subject is likely to develop immune responses as evidenced by Dickson. 
	Accordingly, claims 26-31 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,877,988 B2 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘988 patent claims drawn to a method of treating Hurler’s disease by expressing IDUA protein in a liver of a human with a deficient IDUA comprising intravenously injecting AAV vectors encoding a pair of nucleases and an exogenous IDUA protein encoding transgene. It would have been obvious to use Miller’s “ZFN pair” of “47171:47898” for the “pair of nucleases” claimed in the ‘988 patent claims because Miller’s ZFN pair was taught to express the transgene sequence of IDUA and was thus an obvious choice before the effective filing date, wherein Miller also taught 1:1:8 ratio for the three different AAV vectors (see paragraph 0025). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010). As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘988 patent claims. Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘988 patent claims would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,956,247 B2 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘247 patent claims drawn to a method of expressing IDUA protein in a liver of a human comprising intravenously injecting AAV vectors encoding a pair of zinc finger nucleases and an exogenous IDUA protein encoding transgene. It would have been obvious to use Miller’s “ZFN pair” of “47171:47898” for the “pair of zinc finger nucleases” claimed in the ‘247 patent claims because Miller’s ZFN pair was taught to express the transgene sequence of IDUA and was thus an obvious choice before the effective filing date, wherein Miller also taught 1:1:8 ratio for the three different AAV vectors (see paragraph 0025). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010).  As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘247 patent claims.  Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘247 patent claims would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 10,081,661 B2 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘661 patent claims drawn to a method of expressing a donor sequence encoding a protein deficient in a lysosomal storage disease (LSD) in a liver cell comprising introducing AAV vectors encoding a donor sequence and zinc finger proteins. It would have been obvious to use Miller’s “ZFN pair” of “47171:47898” for the “fusion protein” claimed in the ‘661 patent claims and also to use Miller’s IDUA-encoding sequence for the “donor sequence” that “encodes a protein lacking or deficient in a lysosomal storage disease (LSD)” claimed in the ‘661 patent claims because Miller’s ZFN pair was taught to express the transgene sequence of IDUA that is lacking in an LSD, specifically Hurler’s disease (see Miller’s paragraph 0008). Hence, Miller’s ZFN pair and IDUA were obvious choices before the effective filing date, wherein Miller also taught 1:1:8 ratio for the three different AAV vectors (see paragraph 0025). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010).  As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘661 patent claims. Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘661 patent claims would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,293,000 B2 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘000 patent claims drawn to a method of treating Hurler’s disease by expressing IDUA protein in a liver of a human with a deficient IDUA comprising intravenously injecting AAV vectors encoding a pair of ZFNs and an exogenous IDUA protein encoding transgene. It would have been obvious to use Miller’s “ZFN pair” of “47171:47898” for the “pair of zinc finger nucleases (ZFNs)” claimed in the ‘000 patent claims because Miller’s ZFN pair was taught to express the transgene sequence of IDUA and was thus an obvious choice before the effective filing date, wherein Miller also taught 1:1:8 ratio for the three different AAV vectors (see paragraph 0025). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010).  As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘000 patent claims. Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘000 patent claims would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,648,001 B2 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘001 patent claims drawn to a method of treating a human with MPS I by expressing intravenously injecting AAV vectors encoding a pair of ZFNs and a transgene encoding IDUA. It would have been obvious to use Miller’s “ZFN pair” of “47171:47898” for the “pair of zinc finger nucleases” claimed in the ‘001 patent claims because Miller’s ZFN pair was taught to express the transgene sequence of IDUA and was thus an obvious choice before the effective filing date, wherein Miller also taught 1:1:8 ratio for the three different AAV vectors (see paragraph 0025). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010).  As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘001 patent claims that “treats neurological deficits associated with MPS I”. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,040,115 B2 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘115 patent claims drawn to a method of treating a human having Hurler’s disease by expressing IUDA protein in a liver of a human with a deficient IUDA comprising intravenously injecting AAV vectors encoding a pair of ZFNs and an exogenous IDUA protein encoding transgene. It would have been obvious to use Miller’s “ZFN pair” of “47171:47898” for the “pair of zinc finger nucleases (ZFNs)” claimed in the ‘115 patent claims because Miller’s ZFN pair was taught to express the transgene sequence of IDUA and was thus an obvious choice before the effective filing date, wherein Miller also taught 1:1:8 ratio for the three different AAV vectors (see paragraph 0025). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010).  As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘115 patent claims. Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘115 patent claims would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-68 of copending Application No. 16/271,250 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims (e.g., claim 1) are anticipated by the ‘250 claims drawn to a method of expressing IDUA in a subject having MPS I comprising administering AAV vectors encoding two ZFNs of SEQ ID NOs:43 and 56 and a donor sequence encoding IDUA, wherein SEQ ID NOs:43 and 56 of the ‘250 claims appear to correspond to “ZFN designated 71557” and “ZFN designated 71728” in view of the disclosure (see paragraph 0043) of the ‘250 specification. Note that the ZFN name/number itself, regardless of its precise meaning, is interpreted as teaching the ZFN included in the first and second AAV vectors. Further, it would have been obvious to use 1:1:8 mixture ratio for the three AAV vectors as the ratio was disclosed by Miller as being one of suitable mixture ratios (see paragraph 0025), wherein the treatment method of the ‘250 claims would have reasonably expected to reduce the need for the conventional ERT because enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010). Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘250 claims would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 

Claims 1, 3-9, 11, 18, 22, 26-31, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/188,764 in view of Miller et al. (US 2015/0159172 A1, applicant’s citation), Masson et al. (US 2017/0189375 A1), Lee et al. (US 2018/0303914 A1), and Dickson et al. (Molecular Genetics and Metabolism, 2015, 116:69-74).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘764 claim drawn to a method of treating a lysosomal storage disease comprising administering AAV vectors encoding two ZFNs of “SBS# 47171” and “SBS# 47898” and a donor sequence for treating a lysosomal storage disease. Note that the ZFN name/number itself, regardless of its precise meaning, is interpreted as teaching the ZFN included in the first and second AAV vectors. Hence, “SBS# 47171” and “SBS# 47898” claimed in the ‘764 claim are deemed identical to ZFN pairs claimed in the instant case. It would have been obvious to use 1:1:8 mixture ratio for the three AAV vectors as the ratio was disclosed by Miller as being one of suitable mixture ratios (see paragraph 0025) and to use IDUA as the “transgene” sequence of the ‘764 claim because IDUA transgene was taught to be useful for treating Hurler’s disease, which is a lysosomal storage disease as taught by Miller (see paragraph 0008). Further, since enzyme replacement therapy (ERT) was known to be inconvenient and expensive as taught by Miller (see paragraph 0008) thus the ZFN-mediated “targeted transgene insertion approach” was suggested as an alternative treatment option that “offers the prospect of improved transgene expression, increased safety and expressional durability” by Miller (see paragraph 0010).  As such, one of ordinary skill in the art would have reasonably expected that the need for the conventional ERT would be reduced by the method of the ‘764 claim. Further, since symptoms of MPS I caused by “absence of, or insufficient levels of, the enzyme alpha-L-iduronidase” (IDUA) were known to include “progressive mental decline and loss of physical skills”, “learning disabilities”, as well as “progressive joint stiffness” as taught by Masson (see paragraphs 0004, 0006-0008), one of ordinary skill in the art would have reasonably expected that the treatment method that expresses IDUA of the ‘764 claim would inherently result in a reduction/improvement in the symptoms of MPS I caused by IDUA insufficiency. In addition, the subject matter of claims 26-31 would have been obvious in view of the teachings of Lee and Dickson as explained in the §103 rejection above, which is fully incorporated by reference herein including the claim interpretations. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635